Dismissed and
Memorandum Opinion filed January 6, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00814-CV
______________
 
LAW OFFICES OF NNAKA & ASSOCIATES, P.L.L.C. and
KENNETH NNAKA, Appellants
 
V.
 
JP MORGAN CHASE BANK, NA, Appellee
 

 
On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 2010-10774
 

 
 
M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed July 15, 2010.  The
clerk’s record was filed October 8, 2010.  The court was advised that no reporter’s
record was made.  Appellants’ brief was due November 8, 2010, but it was not
filed.  In addition, the appellate filing fee of $175.00 has not been paid.  No
evidence that appellant Kenneth Nnaka has established indigence has been
filed.  See Tex. R. App. P. 20.1.
            On November 23, 2010, this court issued an order stating that
unless appellants filed their brief and a motion reasonably explaining why the
brief was late on or before December 22, 2010, the court would dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Our order
also required appellants to pay the appellate filing fee on or before December
22, 2010.  No response has been filed.
Accordingly, the appeal
is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.